Citation Nr: 1540441	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for Becker's muscular dystrophy.

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A notice of disagreement was received in May 2012, a statement of the case was issued in June 2012, and a substantive appeal was received in June 2012.  

In his June 2012 substantive appeal, the Veteran requested a hearing before the Board.  In a February 2014 telephone conversation with a VA employee, he withdrew this hearing request and requested that his case be sent to the Board for decision.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for Becker's muscular dystrophy.  He contends that he experienced symptoms in service, such as weakness in his legs, that were later determined to be due to Becker's muscular dystrophy.  For example, a March 1995 private medical record assesses the Veteran as having "[p]rogressive muscular dystrophy, particularly with gait instability and ataxia, particularly trunkal weakness and pelvic weakness that increased the risk of falling and inability to rise."  


Service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel  draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is "more or less stationary in nature," while the latter is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2014).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b)  is inconsistent with 38 U.S.C. § 1111  to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515   (1993).

According to the July 2012 VA examination report of record, Becker's muscular dystrophy is considered a genetic, or congenital, disease.  The Board notes that this disease was not noted on the Veteran's March 1960 enlistment examination report and, therefore, the presumption of soundness applies.  The July 2012 VA examination request notes that "review of the Veteran's private medical treatment records reflects the onset of the veteran's disability was noted in the 1950's.  Therefore the evidence shows the onset of this disability is prior to the veteran's military service."  It requests that the VA examiner "please provide an opinion if the veteran's Becker's muscular atrophy, which clearly and unmistakably pre-existed service, was aggravated beyond the natural progression of this disability as a result of military service."  The Board notes that this request refers to the Veteran's disability as "Becker's muscular atrophy" rather than as "Becker's muscular dystrophy."  A response to this request notes that this "request was for a Central Nervous System exam.  However, Becker's muscular dystrophy is a myopathy, not a neurologic disease, and it is not related to a muscle injury."  

The Board finds this opinion request to be problematic, and therefore finds that a remand is necessary in order to obtain a new opinion.  Specifically, the Board notes that the request itself concludes that the Veteran's Becker's muscular dystrophy "clearly and unmistakably pre-existed service," apparently based on private medical records demonstrating that "the onset of the veteran's disability was noted in the 1950's."  The Board finds an opinion request that includes its own medical determination that the Veteran's Becker's muscular dystrophy clearly and unmistakably existed prior to service is problematic, especially when it appears that the exact name and nature of Becker's muscular dystrophy were unclear to the requester.  The Board also finds that an opinion request that includes the correct standard is necessary, as the VA examiner who authored the July 2012 opinion ultimately found that "[i]t is not at least as likely as not that the patient's muscular dystrophy was aggravated beyond its natural progression during military service."  

The Board notes that it appears that not all pertinent service treatment records have been obtained.  In the April 2012 notice of disagreement, the Veteran's wife noted that the Veteran "was in the Air Force from 1960 to 1965 (March 1960 - Dec. 1965).  During this time, he had a few episodes that caused some problems with his legs etc.  During that time, he was hospitalized - but was never able to find out what was going on with his health (legs)."  She also noted that the Veteran was also hospitalized at Landstuhl Army Hospital during service.  The Board finds that a remand is necessary in order to attempt to obtain these records, or to make a specific determination that they do not exist.  Before these records may be obtained, more specific information is required from the Veteran (or his spouse) as to where he was hospitalized, as hospitalization records requests must be sent to the specific facilities in question.    

The Board finds that this claim must be remanded in order to obtain an opinion that takes into account any hospitalization records that are obtained on remand and applies the appropriate standard ("clearly and unmistakably" rather than "at least as likely as not").    

The Board notes that the Veteran's claim of entitlement to automobile and adaptive equipment or adaptive equipment only is inextricably intertwined with the other claim being remanded.  Therefore, the Board must defer adjudication of this claim until the development of the remaining claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting that he identify the facilities or facilities at which he was hospitalized during service.  The Board notes that, while the Veteran and his spouse have asserted that the Veteran was hospitalized during service, more specific information is required from the Veteran (or his spouse) as to where he was hospitalized, as hospitalization records must be sent to the specific facilities in question.    

(In the April 2012 notice of disagreement, the Veteran's wife noted that the Veteran "was in the Air Force from 1960 to 1965 (March 1960 - Dec. 1965).  During this time, he had a few episodes that caused some problems with his legs etc.  During that time, he was hospitalized - but was never able to find out what was going on with his health (legs)."  She also noted that the Veteran was also hospitalized at Landstuhl Army Hospital during service.)  

2.  Following completion of the above, take the appropriate steps to locate any records from the Veteran's hospitalization during service.

The development procedures of 38 C.F.R. § 3.159(c)(2) must be followed.  VA should make as many requests for these records as necessary, until it concludes that these records do not exist or that further attempts to obtain them would be futile.  If these records cannot be obtained, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

3.  Following completion of the above, send the claims file to an appropriate examiner for review in order to obtain an opinion with respect to the following:

Please opine whether the Veteran's Becker's muscular dystrophy (1) clearly and unmistakably (i.e., undebatably) existed prior to the Veteran's active service and (2) clearly and unmistakably WAS NOT aggravated by such service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

Any opinions should be supported with a detailed rationale, with specific references to the record.

4.  After the development requested above has been completed, again review the record and readjudicate the issues on appeal, including entitlement to automobile and adaptive equipment or adaptive equipment only.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




